NON-FINAL ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 81.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.84(p)(q). The drawings lack appropriate reference characters and lead lines to identify the illustrated elements. In Fig. 2, it is unclear what element is the lead line of reference character 9 referencing.

INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 


Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of in the specification.
The abstract of the disclosure is acceptable.
The title of the invention is acceptable.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 18, 23, 26, and 27, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Claims 16, 17, 19-22, 24, 25, and 28 are rejected for the same reason due to their dependency upon said claims.
Regarding claim 21, it is unclear what is the structure that allows the weir plates to be “fixable” to the flange in multiple different positions.
Regarding claim 22, it is unclear what is the structure that allows the weir plates to be “adjustable” in a continuous or stepwise manner and “fixable” to the flange.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-17, 21, 22, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luchetta (U.S. Patent No. 4,950, 219).
Regarding claim 15, Luchetta discloses a centrifuge, in particular a decanter centrifuge 10, for separating a sludge into multiple components, with a rotor 14 and a scroll 16 arranged inside the rotor, wherein the rotor is configured at least partially as a solid bowl rotor with at least a cylindrical section 30 and a conical section 24, wherein the rotor comprises a first end face, concluding the cylindrical section of the rotor, with a first diameter, and a second end face, concluding the conical section, with a second smaller diameter, wherein a flange 32 with one or multiple openings 36 is arranged at the first end face, wherein one or multiple weir plates 42 are fastened to the flange, which at least partially cover the openings and are arranged to set a liquid level inside the rotor and form a first radial outlet edge for letting out a liquid at the first end face, wherein the weir plates at least partially comprise an elastically deformable coating 43 on their side facing to the flange (Fig. 1 and 6; col. 4 lines 48-60).
Regarding claim 16, Luchetta discloses wherein the weir plates comprise the elastically deformable coating 43, at least in one contact region with the flange 32 (Fig. 6; col. 4 lines 48-60).
Regarding claim 17, Luchetta discloses wherein the coating at least partially consists of a plastic material (col. 4 lines 48-60).
Regarding claim 21, Luchetta discloses wherein the weir plates 42 are fixable to the flange 32 in multiple different positions (col. 5 lines 2-9; col. 7 lines 50-53).
Regarding claim 22, Luchetta discloses wherein the weir plates 42 and/or 46 are adjustable in a continuous or stepwise manner and are fixable to the flange 32 (col. 5 lines 2-9; col. 7 lines 50-53).
Regarding claim 25, the process by which the coating is produced (by means of a plastic material encapsulation of the respective weir plates), which recites no further structure, is noted. The patentability of a product or apparatus, however, does not depend on its method of production. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972); In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, (CCPA 1969). MPEP 2113.  Luchetta discloses all of the recited structure irrespective of the process by which the coating is produced.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Luchetta (U.S. Patent No. 4,950,219) in view of Kreyenschmidt et al. (U.S. Patent Application Pub. No. 20150368380).
Regarding claims 18 and 19, Luchetta discloses wherein the coating consists of an elastomer (col. 4 lines 48-60), but does not disclose in particular of synthetic rubber, in particular of nitrile rubber and/or of ethylene-propylene-diene rubber; wherein the coating is antibacterial and/or antimicrobial. 
Kreyenschmidt et al. discloses a coating consisting of an elastomer, in particular of nitrile rubber and/or of ethylene-propylene-diene rubber; wherein the coating is antibacterial and/or antimicrobial (paras. [0175], [0214], [0245]). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the sealing means in the centrifuge of Luchetta with the sealant material taught by Kreyenschmidt for the purpose of providing a flat KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007); see also MPEP § 2143, Exemplary Rationale B.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Luchetta (U.S. Patent No. 4,950,219) in view of Leung (U.S. Patent Application Pub. No. 20040072668).
Regarding claim 20, Luchetta does not disclose wherein the flange is formed integrally with the rotor. 
Leung discloses wherein the flange is formed integrally with the rotor [para. [0085]). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the centrifuge of Luchetta with the flange of Leung for the purpose of providing a liquid phase discharge flow guide (para. [0048]). 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Luchetta (U.S. Patent No. 4,950,219) in view of Sato et al. (U.S. Patent Application Pub. No. 20160121342).
Regarding claim 23, Luchetta does not disclose wherein the rotor and/or weir plates consist of a metal, in particular of a metal alloy.
Sato et al. discloses wherein the rotor and/or weir plates consist of a metal, in particular of a metal alloy (para. [0008]). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the centrifuge of Luchetta with the metal alloy material taught by Sato et al. for the purpose of the material’s light and high-strength properties (para. [0008]).

Claims 24, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Luchetta (U.S. Patent No. 4,950,219) in view of Matsuki et al. (U.S. Patent Application Pub. No. 20120177315).
Regarding claim 24, Luchetta does not disclose wherein the coating is form-fittingly and/or force-fittingly and/or integrally connected with the weir plates.
Matsuki et al. discloses wherein the coating 73 is form-fittingly and/or force-fittingly and/or integrally connected with the weir plates (para. [0143]). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the centrifuge of Luchetta with the seal configuration taught by Matsuki et al. for the purpose of improving the sealability and leakage prevention of the seal (para. [0143]).
Regarding claim 26, Luchetta does not disclose wherein the weir plates respectively comprise at least one negative profile, which interacts with a corresponding positive profile of the coating, in particular in that a press-fit exists between the profiles.
Matsuki et al. discloses wherein the weir plates 76 respectively comprise at least one negative profile (Fig. 13), which interacts with a corresponding positive profile of the coating 73, in particular in that a press-fit exits between the profiles (para. [0143]). It 
Regarding claim 27, Luchetta does not disclose wherein the weir plates respectively comprise at least one positive profile, which interacts with a corresponding negative profile of the coating, in particular in that a press-fit exists between the profiles.
Matsuki et al. discloses wherein the weir plates 76 respectively comprise at least one negative profile (Fig. 13), which interacts with a corresponding positive profile of the coating 73, in particular in that a press-fit exits between the profiles (para. [0143]), but does not disclose wherein the weir plates respectively comprise at least one positive profile, which interacts with a corresponding negative profile of the coating. However, simply switching the negative and positive profiles is a rearrangement of parts that would not have modified the operation of the device and is an obvious matter of design choice. See MPEP § 2144.04. Without evidence to indicate that the weir plates having at least one positive profile and the coating having a corresponding negative profile is critical, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have switched the positive/negative profiles of the weir plate and coating of Matsuki et al. as claimed. It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the centrifuge of Luchetta with the seal configuration of Matsuki et al. for the purpose of improving the sealability and leakage prevention of the seal (para. [0143]).


 Allowable Subject Matter
Claim 28 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims, since the prior art does not disclose wherein the weir plates are respectively fastened to the flange by means of fastening elements, which engage through at least one through-hole of the weir plate, wherein the coating comprises a perforation in a region surrounding the through-hole, so that a direct contact between the weir plates and the flange exits in this region surrounding the through-hole.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUYI S LIU whose telephone number is (571)272-0496. The examiner can normally be reached MON - THURS 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Shuyi S. Liu/Examiner, Art Unit 1774